DETAILED ACTION

                                         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment to Claims, Abstract and Remarks  filed on March 7, 2022  is/are acknowledged.  
2.2.	Claims 15-18 have been withdrawn. Claim 1 has been amended by introducing limitations from claims 4 and 9. Claims 4 and 9 have been amended in order to exclude limitations incorporated to Claim 1. Claim 2 has been amended for clarity. Claims 10-11,13 and 14 have been amended for dependency. Therefore, no New matter has been introduced with instant Amendment. 
2.3.	It is noted that scope of Claim 1 has been changed, which required further consideration. However, the Prior art utilized in preceding Office action is still applicable as explained below. Consequently, it is appropriate to make instant Action Final. 
3.	Abstract filed on March 7, 2022 is acknowledged and accepted.           

                                         Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1- 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al ( US 5,470,936) in view of Tadashi et al ( JPH 08231721- Translation previously provided).
4.1.	Regarding Claims 1-10 and 12 Li disclosed poly(amide-imide-ester) copolymer, comprising reaction product of TMA (trimellitic anhydride – this compound reads on anhydride without ester bonds), diisocyanate, TMEG (  bis-anhydride of trimellitic anhydride  as 1,2 bis(trimellitate) ethane dianhydride – this compound reads on tetracarboxylic anhydride with ester bond) and dicarboxylic acid , for example IPA (isophthalic acid)- see Fig.1, col. 2 –col. 3.
	Regarding molar ratio of ester bonds, amide bonds and imide bonds ( based on molar ratio of the components used in process disclosed by Li ) note, that Li teaches that: " (c) a bis-anhydride of trimellitic anhydride such as 1,2 bis(trimellitate)ethane
dianhydride, dissolved in an appropriate solvent system. Each of the trimellitic anhydride and the bisanhydride of trimellitic anhydride constitutes 1 to 40%, on a molar basis, of the monomer composition and the amount of the diisocyanate is about 1.0 to 1.2 times, also on a molar basis" ( see Abstract)  and ( see col.3, ln. 16-26):" The molar proportion of monomer C of the total moles of monomers, i.e., C/(A+B+C) or C/(A+B+C+D) should be about 1 to 40%. The molar proportion of monomer D of the
total moles of monomers, i.e., D/(A+B+C+D) should also be about 1 to 40%. It is preferred that the molar ratio between monomer A and monomers (B+C) is about 1 to 1.2 in the first monomer composition (i.e., A+B+C). A similar molar ratio is also preferred between monomer A and monomers (B+C+D) in the second monomer composition (i.e., A+B+ C+D)." 
Therefore, due to presence of  two different anhydrides, wherein first can be present for example in 40 mol% and second in the amount less than 40 mol%, for example about 20 mol%, presence of dicarboxylic acid (D) from 1 to 40 mol%  and presence of diisocyanate in same amount as sum of an amounts of both anhydrides, the final molar ratio for copolymers, and therefore, imide, amide and ester bonds in obtained poly(amide-imide-ester) disclosed by Li is  overlapping  with  ratios of imide, amide and ester  bonds  as claimed by Applicant in Claims 1-3.  
4.2.	In addition note, that  Li teaches : " lmide-containing compounds are well-known to exhibit excellent heat resistance" but also pointing out that presence of ester bonds in poly(imide-amide) copolymers  lead to  " preparing copolymers that contain amide, imide and ester groups in the backbone thereof, which retain and/or enhance all the advantageous properties, such as high heat-resistance, mechanical strength and filmability, of imide-containing polymers, while providing high-adhesion with a copper foil and high solubility in organic solvents". 
	Therefore, Li not only disclosed broad molar ratio of between each bond, but also provided guidance to one of ordinary skill in the art to adjust this molar ratio by routine experimentation in order to obtain poly(imide –amide –ester) with specific properties such as  specific heat-resistance, mechanical strength and filmability and high-adhesion with a copper foil and solubility in organic solvents as desired.
	Regarding Claim 7 note that due to alternative language of Claim 5 presence of diamine monomer with an ester bond is not a requirement of Claim 5.	
4.3.	As discussed above Li disclosed same basic poly(imide-amide-ester) as claimed by Applicant, wherein imide bonds obtained without use of aromatic diamine monomer in combination with tetracarboxylic dianhydride monomer without ester groups or wherein amide bonds obtained by using combination of aromatic diamine and aromatic dichloride monomer. 
	However, use of this type of monomers in combination in order to obtained poly(imide -ester -amide)  is well known ( see Tadashi [0001], [0006]): " The polyamide-imide component is synthesized from an acid component and an isocyanate (amine) in a polar solvent such as an amide-based solvent by a usual method such as an
isocyanate method or an acid chloride method ). Tadashi further  teaches that diamine monomers can be chosen from several diamines including 4,4'-DDS (  4,4'diaminodiphenylsulfone) – see [0010] , and tetracarboxylic dianhydride monomer  can be chosen from several monomers , including  BPDA (  3,3',4,4'-biphenyltetracarboxylic dianhydride) –see [0007] and that aromatic acid  dichloride are routinely used as equivalent to polycarboxylic acid, including isophthalic acid or IPC ( [0008]).
4.4.	Therefore, it would be obvious to one of ordinary skill in the art to use combination of diamines and anhydrides or acid dichloride in order to obtain imide and amide bonds  in polymer disclosed by Li as is routinely done in the art  per guidance provided by Tadashi.
5.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al ( US 5,470,936)  combined with Tadashi as it applied to Claims 1-10  and 12-13 above and in further view of Hasegawa" Development of Solution-Processable, Optically Transparent Polyimides with Ultra-Low Linear Coefficients of Thermal Expansion", 2017 – article attached).
5.1.	As explained above, Li combined with Tadashi disclosed same basic poly(imide-amide-ester) as claimed by Applicant but silent with respect of use specific aromatic diamine as TMFB ( 2,2'-bis(trifluoromethyl)benzidine) as it required by Claims 11 and 14.
5.2.	However, Hasegawa teaches that: " PI system derived from CBDA and 2,2-bis(trifluoromethyl)benzidine (TFMB) yields a colorless PI film with a relatively low CTE" - ( see Abstract).
	Therefore, it would be obvious to one of ordinary skill in the art to use TMFB per guidance provided by Hasegawa in polymer disclosed by Li and Tadashi in order to obtain poly(imide-amide-ester) with improved color and low CTE with reasonable expectation of success.
Response to Arguments
6.	Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive for following reasons.
6.1.	It is noted that Applicant's principal argument with respect to rejection over Li combined with Tadashi based on alleged deficiency of Li.
	In this respect Applicant stated: " In claim 1 of the present application, the imide bonds are derived from an aromatic diamine monomer and a tetracarboxylic dianhydride monomer, and the amide bonds are derived from an aromatic dicarboxylic acid dichloride monomer and an aromatic diamine monomer or is derived from the aromatic dicarboxylic acid dichloride monomer and an alkoxysilane containing an amine group or an isocyanate group. According to claims 9-12 and FIG. 1 of Li, Li only discloses that diisocyanate, trimellitic anhydride, bis-anhydride of trimellitic anhydride and diacid are used to prepare poly(imide-ester-amide) copolymer. Li fails to disclose, teach and suggest that any diamine monomer and alkoxysilane are used". " In addition, Li fails to teach or suggest that the reactants used may be replaced with other reactants to proceed the process of making the poly(imide-ester-amide) resin. As a result, a person skilled in the art may not use any existing technology, such as Tadashi, Hasegawa, etc., to replace the above-mentioned reactants on the basis of Li."
6.2.	In response for this argument note that Li as primary reference does not need disclose all elements of Applicant's claimed subject matter and also does need suggested use other reactants to obtained poly(imide-ester-amide). However, because  Tadashi as a  secondary reference does need provide teachings / rational to use other reactants or their equivalents for obtaining  poly(imide-ester-amide). As explained above Tadashi does provide necessary teachings and stated that ( see  [0006]): "  synthesized from an acid component and an isocyanate (amine) in a polar solvent such as an amide-based solvent by a usual method such as an isocyanate method or an acid chloride method" and that that ( see [0007]) " Examples of the acid component used in the synthesis of the silicon copolymer polyamideimide ester resin of the present invention include, but are not limited to, the polyvalent carboxylic acid, acid chloride, and acid anhydride..." and ( see [0011]): " These acid components and isocyanate (amine) components can be used as one or a mixture of two or more, respectively".
	Therefore, Tadashi does provide sufficient teachings to one of ordinary skill to replace combination of dicarboxylic acid and diisocyanate reagents with dicarboxylic acid dichloride and diamine as functional equivalents for the same purpose of obtaining poly(imide-ester -amide). Therefore, it would be obvious to one of ordinary skill in the art to use equivalent combination of reagents as established in the art : " The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination." See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297. 1945.
Therefore, Applicant's arguments regarding deficiency of Li by itself and in combination with Tadashi were found unpersuasive. 
6.3.	Applicant also stated that Li fails to disclose same ratio between imide, amide and ester bonds, because based on applicant's calculation of  Examples provide by Li.( see Table on pages 9 and 10 of Applicant's Remarks). 
	It is noted that , according to Table provide by Applicant, poly(imide -ester-amide) of Li may have ratio ( see Example 6 ) of 50(Im) to 17(Es) to 33 (Am) which is overlapping ( another words-same) ratio as claimed by Applicant, except additional 3 mole% of amide bonds. 
Therefore, Li renders obvious  claimed ratio between bonds as established in the art: " a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	In addition, note that : " … A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
	Therefore, because it was shown above ( see paragraph 4.1. above) that Li does disclose same broad ratio between bonds which is overlapping with ratios claimed by Applicant. In addition, Li  not only disclosed broad molar ratio of between each bond, but also provide guidance to one of ordinary skill in the art to adjust this molar ratio by routine experimentation in order to obtained poly(imide –amide –ester) with specific properties as  specific heat-resistance, mechanical strength and filmability and high-adhesion with a copper foil and solubility in organic solvents as desired.
6.4	 Therefore,  Applicant's argument with respect to ratio between bonds disclosed and taught Li were found unpersuasive as established in the art : " optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENNADIY MESH/Examiner, Art Unit 1763     

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765